Title: To Thomas Jefferson from Rowland Madison, 23 January 1781
From: Madison, Rowland
To: Jefferson, Thomas


[Without place] 23 Jan. 1781. Has expended the £500,000 which was furnished him when he was appointed quartermaster and commissary to “the Expedition intended to be Carried into the Country beyond the Ohio”; needs £300,000 to complete his contracts, and the success of the expedition depends on ready supplies. Unless sum needed is furnished immediately, “Contracts will be Defeated”; begs that “any failieur, That may happen in Consequence thereof may not, after this notice, be Attributed” to the writer.
